Concurring Opinions.
Manning, C: J.
A distinction must be made, quoad tho question of j urisdiction, between the process of garnishment issued after judgment against the original debtor and that issued before judgment. I say musí be made, because the decisions countenance it, and by such distinction alone can they be harmonized.
In Featherston vs. Compton, 3 An. 380, judgment having boon obtained against the defendant at his domicile in Concordia parish, and a writ of fieri facias issued to the sheriff of Orleans, plaintiff presented a petition to one of the courts of this city praying garnishment of Kendall, who resided here. Exception made to tho jurisdiction of the' Orleans court on ground that Concordia court alone could take cognizance of tho garnishment. Held — That Orleans court had jurisdiction because it was the domicile of tho garnishee.
In Alter vs. Pickett, 24 An. 513, after judgment obtained against Cummings in the court of Orleans, his domicile, the same court issued garnishment process against Pickett, whose domicile was Bossier parish, and rendered judgment against her. Held — That the judgment was-null, because the court of her domicile (Bossier) had alone jurisdiction. These two cases, separated by an interval of a quarter. of a century,, affirm the same doctrine, viz.: that garnishment process, ancillary to the execution of a judgment, must issue from the court of garnishee’s, domicile, and requires & fieri facias to support it. And it has very lately *199toon repeated in Harrison vs. Carondelet-Street-Railroad Company, decided in November, 1876. Opinion Book 45, p. 584. I am. not disposed to depart from a rule that has been the guide of the profession so long.
In Rochereau vs. Guidry, 24 An. 311, the defendant, a resident of St. James parish, was sued in Orleans for rent, and an attachment issued against funds in hands of garnishee in Orleans. Held — -That the Orleans court had no jurisdiction, the defendant being amenable alone to the court of his domicile quoad the suit for rent, and the attachment, being a conservatory remedy merely, and accessory to the suit,, can be issued by no other than the court having jurisdiction of the suit.
In Bradley vs. Woodruff, 26 An. 299, the defendant was a resident of St. Bernard, and was sued in Orleans, on an account for supplies, and a sequestration of cotton, found in Orleans, was made. On exception to fie jurisdiction, hold — The court of Orleans had no jurisdiction of the suit for supplies against a resident of St. Bernard, and, being without jurisdiction, could not legally make the order of sequestration, incident to the suit.
In Guyol vs. Duggan, idem, 529, the defendant’s domicile was East Baton Rouge, and he was sued in Orleans on an account for supplies, and his cotton in the latter place was sequestered. The court ex mero motu noticed the want of jurisdiction, and held as in the las,t case.
In Gay vs. Eaton, 27 An. 166, the doctrine of the previous cases is reaffirmed; i. e., whenever the writ of attachment, or other conservatory remedy, is resorted to in aid of the main action, and for the purpose c f .holding funds or property to answer a judgment not yet obtained, the court of the domicile of the- defendant in the main action alono has jurisdiction both of the main action and of its auxiliary conservatory remedy.
This dictum is reconcilable with that of the first throe cases 'above recited. If we hold that process of garnishment must in all cases and under all circumstances issue from the court of the garnishee’s domicile, we overrule all of these last-quoted decisions. If we hold that such process must always issue from the court that has jurisdiction of the main action, we overrule the Eeatherston, Alter, and Harrison cases. In my opinion it is ^neither necessary nor proper to do either. Nor do I propose to make a new law under the guise of a judicial construction, but merely to harnrmize the expositions of law already made. It will be observed these two currents of authorities flow along in parallel beds. There is one other decision, Smith vs. Durbridge, 26 An. 531, in which it is said, the court which rendered the judgment out of which the garnishment process springs necessarily has jurisdiction over the party' made garnishee. This is not true in all cases, as Alter’s case and its predecessor and successor rule the contrary. It would be more exact *200to say, the court which has jurisdiction of the original suit to which tho garnishment process is an auxiliary set in motion before judgment 'necessarily has jurisdiction over the party made garnishee.
The garnishee’s counsel contends that the rule is inflexible, that a party must be sued at his domicile, and since 1861 can not even elect to bo sued elsewhere, and as Delacroix vs. Hart, 24 An. 141, characterized tho garnishment process as a suit, wherein there must be petition and citation, it follows that the garnishee can only bo held to answer process from the court of his domicile.
That is the reason why, after judgment obtained, the court of the original suit has not jurisdiction of tho garnishment, if it be not the garnishee’s domicile. The suit between tho original parties is at an end. The judgment terminated it. If the plaintiff then wishes to proceed against a garnishee, he must sue him by petition and citation, and in the court of his domicile. Thus said this court from 1848 to 1876.
But if the process of garnishment is but an accessory to the main action, having its origin at the same time, and serving as an anchor to hold fast the fund or property which will satisfy the judgment until that judgment can bo obtained and is ready to be satisfied, then" by virtue of the law requiring a defendant to be sued at his domicile tho suit must bi brought there, and since it is only that court that can hear the suit, so it is only that court that can issue the conservatory remedies that accompany the suit. That is the ruling of this court down to the Gay case in the last Annual.
I therefore concur in the decree reversing the judgment of the lower court and remanding the cause for further proceedings against the garnishee in the district court of Lafourche.
Spencer, J. I concur in the opinions of Justice DeBlanc and of the Chief Justice.